 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUSTIN EVANS, individually and on                   Case No.: 19-cv-01985-MMA (JLB)
     behalf of others similarly situated,
12                                                       ORDER CONVERTING EARLY
                                        Plaintiff,       NEUTRAL EVALUATION AND
13
     v.                                                  CASE MANAGEMENT
14                                                       CONFERENCES TO TELEPHONIC
     CAPITAL ONE FINANCIAL                               CONFERENCES AND ISSUING
15
     CORPORATION,                                        UPDATED PROCEDURES
16                                    Defendant.
17
18         On February 12, 2020, the Court scheduled the Early Neutral Evaluation (“ENE”)
19   and Case Management Conferences (“CMC”) in this matter for March 25, 2020, at
20   9:00AM. (ECF No. 12.) The Order required the personal attendance of all parties, party
21   representatives, including claims adjusters for insured defendants, and the principal
22   attorney(s) responsible for the litigation.1 (Id. ¶ 2.) On March 17, 2020, Chief Judge Larry
23   Alan Burns issued an Order in response to COVID-19 (“CJO #18”)2 which, among other
24
25
     1
            On March 11, 2020, the Court excused the personal appearance of Defendant’s party
26   representative. (ECF No. 15.)
     2
27          CJO #18 is available on the Court website at https://www.casd.uscourts.gov/_
     assets/pdf/rules/Order%20of%20the%20Chief%20Judge%2018.pdf.
28

                                                     1
                                                                              19-cv-01985-MMA (JLB)
 1   things, suspended until April 16, 2020, the requirement under Civil Local Rule 16.1(a)
 2   that all ENEs be conducted in person. (CJO #18 ¶ 9.) Accordingly, the Court hereby
 3   CONVERTS the in-person ENE and CMC to telephonic, counsel-only conferences. To
 4   facilitate this modification, the Court hereby ORDERS as follows:
 5         1.        The principal attorneys responsible for the litigation must be available by
 6   telephone between the hours of 9:00AM and 12:00PM on March 25, 2020. The principal
 7   attorneys are responsible for ensuring that all parties, adjusters for insured defendants, and
 8   other party representatives having full settlement authority may be reached by telephone
 9   throughout this window of time should the need arise during the ENE.
10         2.        The Court will hold the ENE and CMC on its chambers teleconference line.
11   No later than 9:00AM, on March 25, 2020, all participating counsel shall call 1-877-873-
12   8018 and use access code 9930765 to join the conference.
13         3.        All participants shall be prepared to devote their full attention to the ENE and
14   CMC as if they were attending in person. Participants cannot be driving while speaking
15   to the Court.
16         4.        All dates, deadlines, procedures, and requirements set forth in the Court’s
17   Order Setting ENE and CMC (ECF No. 12) remain in place, except as explicitly modified
18   by this Order.
19   Dated: March 19, 2020
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                  19-cv-01985-MMA (JLB)
